It appearing to the court that the above matter has appeared, from time to time, on the list of eases for trial in the workmen’s compensation bureau, and that at such times the petitioner has not appeared ready to proceed with her ease, and it further appearing that said respondent has been ready on such occasions, and it further appearing that due notice of this application to dismiss has been duly served upon the attorney for the petition, and good cause being shown therefor, it is, on this 6th day of October, 1926, ordered that the petition for compensation heretofore filed in the above case be and the same is hereby dismissed without costs to either party as against the other.
Habby J. Goas,

Deputy Commissioner: